DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered. 

Claim Status

Claims 1, 3-5, 8-10, 13-14, 16, 20, 26-37 are pending, with claims 1, 9, 16 being independent.
Claims 1, 3-5, 8-10, 16 have been amended. 
Claims 2, 6-7, 11-12, 15, 17-19, 21-25 have been cancelled without prejudice or disclaimer. 
Claims 9-10, 13-14, 16, 20, 30-37 have been withdrawn as they encompass non-elected species.
Claims 26-37 have been newly added herein.
Claims 1, 3-5, 8, 26-29 will be examined below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Objections
Claim 3 is objected to because it lacks proper antecedent basis. The Examiner suggests the following amendments:
3. (Currently Amended) The transistor arrangement of Claim 1, wherein the plurality of nanowires include semiconductor materials with bandgaps in the range of 0.5 electron volts (eV) to four (4) eV.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8, 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 27, 29 recite ‘less than fifteen angstroms’ and ‘at least thirty’. The limitation ‘‘less than fifteen angstroms’ describes the distance between two adjacent nanowires and the limitation ‘at least thirty’ describes the number of nanowires in the nanowire channel respectively. The limitations define only the upper range of the distance and the lower range of the number of nanowires respectively and this is not understood what the lower limit of the distance and the upper limit of the nanowires will be. If the distance becomes zero, the nanowires will be in contact of each other, which is not the claimed novelty of the application. Also, the nanowires cannot be of a large number in a tiny integrated circuit. 
Claims 3-5, 8, 26, 28-29 are also rejected as they depend on rejected claim 1.
Withdrawn claims 9, 16, 31, 33, 35 and 37 also have similar issues.

Allowable Subject Matter
Claim 1 may be allowed after withdrawal of above rejection under 35 USC § 112.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1, the cited prior arts do not anticipate or make obvious, inter alia, the features of first and second stack of nanowires, first and second S/D electrodes, MXene material, cited quantity of nanowires in a channel and the separation distance between adjacent nanowires.  

Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817